Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 5, and 9, the limitation “the direction of one dimension of the two-dimensional array is a first direction, and the direction of the other dimension is a second direction” is indefinite. It is unclear if the directions of the 2D array is referring to the elevation and azimuth directions of the array elements, or referring to the elevation and azimuth direction of the ultrasound beam from the array. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation. 
For claims 1, 5, and 9, the limitation “a reception circuit that is provided for each of the plurality of transducers” is indefinite. It is unclear if there is one reception circuit connected to the plurality of transducers, or if there is a plurality of reception circuits, with each one of the plurality of reception circuits connected to each one of the plurality transducers. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation.  
For claims 1, 5, and 9, the limitation “a first multiplexer that is provided to be connected to each reception circuit” is indefinite. It is unclear if there is one first multiplexer connected to the plurality of reception circuit, or if there is a plurality of first multiplexers, with each one of the plurality of first multiplexers connected to each one of the plurality of reception circuits. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation.  
For claims 1, 5, and 9, the limitation “a plurality of first wires that are provided to be connected to the first multiplexer and extend in the first direction” is indefinite. It is unclear if the plurality of first wires are connected to one first multiplexer, or if each of the plurality of first wires are connected to each of the plurality of first multiplexers. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation.  
For claims 1, 5, and 9, the limitation “outside the two-dimensional array” is indefinite. It is unclear if the previous limitations are within the 2D array or not. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation.  
For claims 1 and 5, the limitation “switches that are provided to the second wire and can be turned off to adapt to the units of phasing addition of reception signals of the plurality of transducers” is indefinite. It is unclear how a switch is “turned off to adapt to units of phasing addition”. It is also unclear if when switches are “OFF”, phasing addition occurs or not. For the purpose of advancing prosecution, the examiner assumes the switches are in the “OFF” configuration (however that configuration looks) to “…gives an independent delay to the plurality of transducers to coherently align the phases of the signals and add them up. Such an operation is called phasing addition.” (see pg. 7, lines 3-7 and pg. 21, lines 10-13 of applicant’s specification). 
For claims 1 and 5, it is unclear if the switches being in “OFF” or “ON” configurations are related somehow to the first mode and second mode of the probe. For the purpose of advancing prosecution, the examiner assumes the switches being in “OFF” or “ON” configurations are related to the first and second mode of the probe, as shown in the applicant’s specification (see pg. 21, lines 5-18). 
For claims 1, 5, and 9, the limitation “output ports” is indefinite. It is unclear if the output ports only receive information from the second wires, or only transmits information to the second wires, or both. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation. 
For claims 2, 6, and 10, it is unclear what the “the first multiplexer, the switches, and the second multiplexers” are “controlled” by to “achieve division into a plurality of groups according to phase discrimination of a plurality of phases” in the first mode and to “achieve division into the plurality of phasing addition units”. For the purpose of advancing prosecution, the examiner assumes the first multiplexers, switches, and second multiplexers are controlled by some sort of processing controller(s). 
For claims 3, 7, and 11, the limitation “a first register for controlling the first multiplexer” is indefinite. It is unclear if one first register is controlling one of the first multiplexers, or if a plurality of first registers is controlling a plurality of first multiplexers, or if one first register is controlling a plurality of first multiplexers. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation.  
For claims 3, 7, and 11, the limitation “a second register for controlling the second multiplexer” is indefinite. It is unclear if one second register is controlling one of the second multiplexers, or if a plurality of second registers is controlling a plurality of second multiplexers, or if one second register is controlling a plurality of second multiplexers. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation.  
For claims 4, 8, and 12, the limitation “the number of the transducers connected to each first output port is equalized under control” is indefinite. It is unclear if the number of transducers is equal for each grouping, or the number of transducers is equal for each reception circuit, or if the power of the transducers are equal to each other. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation.  
For claim 5, the limitation “a plurality of multiplexers” is indefinite. It is unclear if the plurality of multiplexers are the same multiplexers as the first multiplexers. For the purpose of advancing prosecution, the examiner assumes the “plurality of multiplexers” are different from the first multiplexers, and can be referred to as the “plurality of second multiplexers”. 
For claims 13-15, the limitation “the phase of the reception signal of the reception circuit of each transducer calculated based on the ultrasonic beam focus point can be set as the plurality of phases” is indefinite.  It is unclear if a phase signal from each transducer is calculated, or if a phase signal from each reception circuit is calculated. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation. 
For claim 16, the term “some” is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation.  
For claim 16, the limitation “the signal lines of the wire for the second mode are connected to a selected signal line of the wire for the first mode, according to the state of the third multiplexer” is indefinite. It is unclear if a wire for a first mode and a wire for a second mode are connected to each other via a multiplexer by having the wires as inputs of the multiplexer, or one wire as an input and the other wires as an output. If the wires are inputs of the multiplexer, it is unclear how the wires are connected to each other. If one wire is an input and the other wire is an output of the multiplexer, it is unclear how the signals convert from a first mode to a second mode when the input wire is connected to the output wire. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brueske et al. (US 20070236374 A1, published October 11, 2007), hereinafter referred to as Brueske. 
Regarding claim 5, Brueske teaches an ultrasound probe (see para. 0086 – “The receive beam former provides for integrated time-delay based beam forming in a probe head.”) including a plurality of transducers arranged in a two-dimensional array (see para. 0118 – “Transducers with smaller elements, such as two-dimensional arrays of hundreds or thousands of elements...”), wherein the ultrasound probe is enabled for ultrasonic reception operation of at least two modes: 
a first mode, which is a continuous wave Doppler mode, and a second mode, which is a mode other than the continuous wave Doppler mode (see para. 0111 – “The same system and method may operate with different modes. For example, the same digital beam former is operable with B-mode and CW [continuous wave Doppler] mode…”), and 
the direction of one dimension of the two-dimensional array is a first direction, and the direction of the other dimension is a second direction (see para. 0118 – “Transducers with smaller elements, such as two-dimensional arrays of hundreds or thousands of elements...” where it is inherent that a 2D array has two directions), the ultrasound probe comprising: 
a reception circuit that is provided for each of the plurality of transducers (see para. 0118 – “The transducer board with the routing is fixedly or releasably connected with the input connectors. In one embodiment, the input connectors are integrated circuit traces with the element and receiver channels on a same chip.”); 
a first multiplexer that is provided to be connected to each reception circuit (Fig. 14, sigma-delta converters 14 (reception circuit) connected to switches 160 (first multiplexer)); 
a plurality of first wires that are provided to be connected to the first multiplexer (Fig. 14, where the first wires is the connection between the switches 160 (first multiplexer) and the summer 162 and conductors 166); 
a second wire that is provided to be connected to the plurality of first wires (Fig. 14, where the second wires (the connection between the serial-to-parallel converters 17 and the multiplexer 168) are connected to the first wires (connection between the switches 160 (first multiplexer) and the summer 162 and conductors 166)); 
switches that can be turned off to adapt to the units of phasing addition of reception signals of the plurality of transducers (Fig. 14; see para. 0120 – “The outputs of the sigma-delta converters 14 are either connected to (a) the serial-to-parallel converter 166 to interface to the delay memory 16 through the multiplexer 168 or (b) the summer 162 whose output is the summation of the parallel paths [phasing addition]. The switches 160 select the output connection…The selection between connections (a) and (b) is a function of the currently connected transducer array and/or the impedance of the connected elements.”); 
a plurality of multiplexers that are connected to each region between the switches on the second wire (Fig. 14, plurality of multiplexers (switches 160) connected to signal to parallel converters 17); and 
a plurality of output ports that are connected to the plurality of multiplexers and used in the first mode and the second mode (Fig. 14, output ports (inputs of switches 160) connected to multiplexers (switches 160); see para. 0120 – “The outputs of the sigma-delta converters 14 are either connected to (a) the serial-to-parallel converter 166 to interface to the delay memory 16 through the multiplexer 168 or (b) the summer 162 whose output is the summation of the parallel paths [first and second modes]. The switches 160 select the output connection…The selection between connections (a) and (b) is a function of the currently connected transducer array and/or the impedance of the connected elements.”).
Furthermore, regarding claim 6, Brueske further teaches wherein for a plurality of reception signals of the plurality of transducers of the two-dimensional array, 
in the first mode, the first multiplexer, the switches, and the second multiplexers are controlled so as to achieve division into a plurality of groups according to phase discrimination of a plurality of phases (Fig. 14, separate conductors 166 with phase signals from different channels; see para. 0094 – “Different or the same waveforms, phasing…or other characteristics may be used for generating receive signals for the different modes.”; see para. 0120 – “The outputs of the sigma-delta converters 14 are either connected to (a) the serial-to-parallel converter 166 to interface to the delay memory 16 through the multiplexer 168...”), and 
in the second mode, the first multiplexer, the switches, and the second multiplexers are controlled so as to achieve division into the plurality of phasing addition units (Fig. 14, summer 162 adding phase signals from different channels; see para. 0088 – “In CW ultrasound mode, the delays are equal within the individual channels (i.e., noise coherently sums for all channels after beam summation).”; see para. 0094 – “Different or the same waveforms, phasing…or other characteristics may be used for generating receive signals for the different modes.”; see para. 0120 – “The outputs of the sigma-delta converters 14 are either connected to…or (b) the summer 162 whose output is the summation of the parallel paths. The switches 160 select the output connection.”). 
Furthermore, regarding claim 14, Brueske further teaches wherein ultrasonic beamforming is available in the first mode, and in the first mode, the phase of the reception signal of the reception circuit of each transducer calculated based on the ultrasonic beam focus point can be set as the plurality of phases (Fig. 14; see para. 0064 – “The memory 16 is operable to output different selections of samples. Based on the delay and window size, samples for a desired focus are selected from the memory for beamforming.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 4, 9-10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brueske in view of Gondo (US 5349960 A, published September 27, 1994), hereinafter referred to as Gondo. 
Regarding claim 1, Brueske teaches an ultrasound probe (see para. 0086 – “The receive beam former provides for integrated time-delay based beam forming in a probe head.”) including a plurality of transducers arranged in a two-dimensional array (see para. 0118 – “Transducers with smaller elements, such as two-dimensional arrays of hundreds or thousands of elements...”), wherein the ultrasound probe is enabled for ultrasonic reception operation of at least two modes: 
a first mode, which is a continuous wave Doppler mode, and a second mode, which is a mode other than the continuous wave Doppler mode (see para. 0111 – “The same system and method may operate with different modes. For example, the same digital beam former is operable with B-mode and CW [continuous wave Doppler] mode…”), and 
the direction of one dimension of the two-dimensional array is a first direction, and the direction of the other dimension is a second direction (see para. 0118 – “Transducers with smaller elements, such as two-dimensional arrays of hundreds or thousands of elements...” where it is inherent that a 2D array has two directions), the ultrasound probe comprising: 
a reception circuit that is provided for each of the plurality of transducers (see para. 0118 – “The transducer board with the routing is fixedly or releasably connected with the input connectors. In one embodiment, the input connectors are integrated circuit traces with the element and receiver channels on a same chip.”); 
a first multiplexer that is provided to be connected to each reception circuit (Fig. 14, sigma-delta converters 14 (reception circuit) connected to switches 160 (first multiplexer)); 
a plurality of first wires that are provided to be connected to the first multiplexer (Fig. 14, where the first wires is the connection between the switches 160 (first multiplexer) and the summer 162 and conductors 166); 
a second wire that is provided to be connected to the plurality of first wires (Fig. 14, where the second wires (the connection between the serial-to-parallel converters 17 and the multiplexer 168) are connected to the first wires (connection between the switches 160 (first multiplexer) and the summer 162 and conductors 166)); 
switches that can be turned off to adapt to the units of phasing addition of reception signals of the plurality of transducers (Fig. 14; see para. 0120 – “The outputs of the sigma-delta converters 14 are either connected to (a) the serial-to-parallel converter 166 to interface to the delay memory 16 through the multiplexer 168 or (b) the summer 162 whose output is the summation of the parallel paths [phasing addition]. The switches 160 select the output connection…The selection between connections (a) and (b) is a function of the currently connected transducer array and/or the impedance of the connected elements.”); 
a second multiplexer that is connected to the second wire (Fig. 14, multiplexer 168 (second multiplexer) is connected to the second wire (the connection between the serial-to-parallel converters 17 and the multiplexer 168)); and 
an output port is connected to the second multiplexer and used for a first mode and a second mode (Fig. 14, output port (output of multiplexer 168 (second multiplexer)) is connected to second multiplexer (multiplexer 168)). 
Brueske teaches a second multiplexer, but does not explicitly teach a plurality of second multiplexers; and 
Brueske teaches an output port for a first mode and a second mode, but does not explicitly teach a plurality of first output ports for a first mode and a plurality of second output ports for a second mode.
Whereas, Gondo, in the same field of endeavor (Fig. 3; see col. 9, lines 13-15 – “…a digital scan converter (DSC) 61 to derive an ultrasonic image signal of B-mode, which is then supplied to a display monitor 62…The Doppler signal derived from the circuit 20 is supplied to a digital scan converter 63 to produce an image signal representing the detected blood stream and the thus derived image signal is displayed on the display monitor 62 in superimposition upon the ultrasonic image.”), teaches 
a plurality of second multiplexers (Fig. 3, multiplexers 15a-15b as a plurality (two) of second multiplexers, compared to first multiplexer 4); 
and a plurality of first output ports for a first mode and a plurality of second output ports for a second mode (Fig. 3, where the plurality of first and second output ports (output of memories A1-A7 and B1-B7) are for a first and second mode (B mode and Doppler mode)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second multiplexer and output port, as disclosed in Brueske, by having a plurality of second multiplexers and a plurality of first and second output ports, as disclosed in Gondo. One of ordinary skill in the art would have been motivated to make this modification in order to derive digital real and imaginary part signals stored in the memory to display B mode and Doppler image signals, as taught in Gondo (see col. 6, lines 4-15; see col. 9, lines 31-36).  
Furthermore, regarding claim 2, Brueske further teaches wherein for a plurality of reception signals of the plurality of transducers of the two-dimensional array, 
in the first mode, the first multiplexer, the switches, and the second multiplexers are controlled so as to achieve division into a plurality of groups according to phase discrimination of a plurality of phases (Fig. 14, separate conductors 166 with phase signals from different channels; see para. 0094 – “Different or the same waveforms, phasing…or other characteristics may be used for generating receive signals for the different modes.”; see para. 0120 – “The outputs of the sigma-delta converters 14 are either connected to (a) the serial-to-parallel converter 166 to interface to the delay memory 16 through the multiplexer 168...”), and 
in the second mode, the first multiplexer, the switches, and the second multiplexers are controlled so as to achieve division into the plurality of phasing addition units (Fig. 14, summer 162 adding phase signals from different channels; see para. 0088 – “In CW ultrasound mode, the delays are equal within the individual channels (i.e., noise coherently sums for all channels after beam summation).”; see para. 0094 – “Different or the same waveforms, phasing…or other characteristics may be used for generating receive signals for the different modes.”; see para. 0120 – “The outputs of the sigma-delta converters 14 are either connected to…or (b) the summer 162 whose output is the summation of the parallel paths. The switches 160 select the output connection.”). 
Furthermore, regarding claim 4, Gondo further teaches wherein in the first mode, the number of the transducers connected to each first output port is equalized under control (Fig. 3; see col. 5, lines 27-30 – “…the wave surface memory unit 17 [output ports] includes plural pairs of memories A1, B1; A2, B2, - - - A7, B7, these pairs corresponding to respective vibrating elements [transducer elements] 2-1, 2-1,--- 2-7.”).
The motivation for claim 4 was shown previously in claim 1.
Furthermore, regarding claim 13, Brueske further teaches wherein ultrasonic beamforming is available in the first mode, and in the first mode, the phase of the reception signal of the reception circuit of each transducer calculated based on the ultrasonic beam focus point can be set as the plurality of phases (Fig. 14; see para. 0064 – “The memory 16 is operable to output different selections of samples. Based on the delay and window size, samples for a desired focus are selected from the memory for beamforming.”). 

Regarding claim 9, Brueske teaches an ultrasound probe (see para. 0086 – “The receive beam former provides for integrated time-delay based beam forming in a probe head.”) including a plurality of transducers arranged in a two-dimensional array (see para. 0118 – “Transducers with smaller elements, such as two-dimensional arrays of hundreds or thousands of elements...”), wherein the ultrasound probe is enabled for ultrasonic reception operation of at least two modes: 
a first mode, which is a continuous wave Doppler mode, and a second mode, which is a mode other than the continuous wave Doppler mode (see para. 0111 – “The same system and method may operate with different modes. For example, the same digital beam former is operable with B-mode and CW [continuous wave Doppler] mode…”), and 
the direction of one dimension of the two-dimensional array is a first direction, and the direction of the other dimension is a second direction (see para. 0118 – “Transducers with smaller elements, such as two-dimensional arrays of hundreds or thousands of elements...” where it is inherent that a 2D array has two directions), the ultrasound probe comprising: 
a reception circuit that is provided for each of the plurality of transducers (see para. 0118 – “The transducer board with the routing is fixedly or releasably connected with the input connectors. In one embodiment, the input connectors are integrated circuit traces with the element and receiver channels on a same chip.”); 
a first multiplexer that is provided to be connected to each reception circuit (Fig. 14, sigma-delta converters 14 (reception circuit) connected to switches 160 (first multiplexer)); 
a plurality of first wires that are provided to be connected to the first multiplexer and extend in the first direction (Fig. 14, where the first wires is the connection between the switches 160 (first multiplexer) and the summer 162 and conductors 166); 
a wire for the first mode that is provided to be connected to the plurality of first wires and that extends in the second direction (Fig. 14, wire for the first mode as the conductors 166 connected to the serial to parallel converters 17); 
a wire for the second mode that is provided to be connected to the plurality of first wires and that extends in the second direction, and provided to adapt to the units of phasing addition of reception signals of the plurality of transducers (Fig. 14, wires for the second mode as the signal lines from the switches 160 to the summer 162 [phasing addition]); 
a first switch that is provided between the wire for the first mode and the wire for the second mode, and is brought into the on state in the first mode and brought into the off state in the second mode (Fig. 14; see para. 0120 – “The outputs of the sigma-delta converters 14 are either connected to (a) the serial-to-parallel converter 166 to interface to the delay memory 16 through the multiplexer 168 or (b) the summer 162 whose output is the summation of the parallel paths. The switches 160 select the output connection…The selection between connections (a) and (b) is a function of the currently connected transducer array and/or the impedance of the connected elements.”); 
a second multiplexer that is connected to the wire for the first mode (Fig. 14, multiplexer 168 (second multiplexer) is connected to the wire (the connection between the serial-to-parallel converters 17 and the multiplexer 168)); 
an output port that is connected to a second multiplexer and used in the first mode and the second mode (Fig. 14, output port (output of multiplexer 168 (second multiplexer)) is connected to second multiplexer (multiplexer 168)); and 
a second switch that is provided between the wire for the second mode and each of the plurality of output ports, and is brought into the off state in the first mode and brought into the on state in the second mode (Fig. 14; see para. 0120 – “The outputs of the sigma-delta converters 14 are either connected to (a) the serial-to-parallel converter 166 to interface to the delay memory 16 through the multiplexer 168 or (b) the summer 162 whose output is the summation of the parallel paths. The switches 160 select the output connection…The selection between connections (a) and (b) is a function of the currently connected transducer array and/or the impedance of the connected elements.”).
Brueske teaches a second multiplexer, but does not explicitly teach a plurality of second multiplexers; and 
Brueske teaches an output port for a first mode and a second mode, but does not explicitly teach a plurality of output ports for a first mode and a second mode. 
Whereas, Gondo, in the same field of endeavor (Fig. 3; see col. 9, lines 13-15 – “…a digital scan converter (DSC) 61 to derive an ultrasonic image signal of B-mode, which is then supplied to a display monitor 62…The Doppler signal derived from the circuit 20 is supplied to a digital scan converter 63 to produce an image signal representing the detected blood stream and the thus derived image signal is displayed on the display monitor 62 in superimposition upon the ultrasonic image.”), teaches 
a plurality of second multiplexers (Fig. 3, multiplexers 15a-15b as a plurality (two) of second multiplexers, compared to first multiplexer 4); 
and a plurality of first output ports for a first mode and a second mode (Fig. 3, where the plurality of first and second output ports (output of memories A1-A7 and B1-B7) are for a first and second mode (B mode and Doppler mode)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second multiplexer and output port, as disclosed in Brueske, by having a plurality of second multiplexers and a plurality of first and second output ports, as disclosed in Gondo. One of ordinary skill in the art would have been motivated to make this modification in order to derive digital real and imaginary part signals stored in the memory to display B mode and Doppler image signals, as taught in Gondo (see col. 6, lines 4-15; see col. 9, lines 31-36).  
Furthermore, regarding claim 10, Brueske further teaches wherein for a plurality of reception signals of the plurality of transducers of the two-dimensional array, 
in the first mode, the first multiplexer, the first and second switches, and the second multiplexers are controlled so as to achieve division into a plurality of groups according to phase discrimination of a plurality of phases (Fig. 14, separate conductors 166 with phase signals from different channels; see para. 0094 – “Different or the same waveforms, phasing…or other characteristics may be used for generating receive signals for the different modes.”; see para. 0120 – “The outputs of the sigma-delta converters 14 are either connected to (a) the serial-to-parallel converter 166 to interface to the delay memory 16 through the multiplexer 168...”), and 
in the second mode, the first multiplexer, the first and second switches, and the second multiplexers are controlled so as to achieve division into the plurality of phasing addition units (Fig. 14, summer 162 adding phase signals from different channels; see para. 0088 – “In CW ultrasound mode, the delays are equal within the individual channels (i.e., noise coherently sums for all channels after beam summation).”; see para. 0094 – “Different or the same waveforms, phasing…or other characteristics may be used for generating receive signals for the different modes.”; see para. 0120 – “The outputs of the sigma-delta converters 14 are either connected to…or (b) the summer 162 whose output is the summation of the parallel paths. The switches 160 select the output connection.”).
Furthermore, regarding claim 12, Gondo further teaches wherein in the first mode, the number of the transducers connected to each first output port is equalized under control (Fig. 3; see col. 5, lines 27-30 – “…the wave surface memory unit 17 [output ports] includes plural pairs of memories A1, B1; A2, B2, - - - A7, B7, these pairs corresponding to respective vibrating elements [transducer elements] 2-1, 2-1,--- 2-7.”).
The motivation for claim 12 was shown previously in claim 9.
Furthermore, regarding claim 15, Brueske further teaches wherein ultrasonic beamforming is available in the first mode, and in the first mode, the phase of the reception signal of the reception circuit of each transducer calculated based on the ultrasonic beam focus point can be set as the plurality of phases (Fig. 14; see para. 0064 – “The memory 16 is operable to output different selections of samples. Based on the delay and window size, samples for a desired focus are selected from the memory for beamforming.”). 
	Furthermore, regarding claim 16, Brueske further teaches: 
wherein some signal lines of the first wire are connected to some signal lines of the wire for the second mode (Fig. 14, second mode as the summer 162 adding signals from switch 160; see para. 0120 – “The outputs of the sigma-delta converters 14 are either connected to…or (b) the summer 162 whose output is the summation of the parallel paths. The switches 160 select the output connection.”), and 
the probe includes a third multiplexer that connects the signal lines of the wire for the second mode to a plurality of signal lines of the wire for the first mode (Fig. 14, switch 160 (multiplexer) connected to conductors 166 (first mode) and to summer 162 (second mode)), and 
the signal lines of the wire for the second mode are connected to a selected signal line of the wire for the first mode, according to the state of the third multiplexer (Fig. 14, switch 160 (multiplexer) connected to conductors 166 (first mode) and to summer 162 (second mode)).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brueske in view of Gondo, as applied to claim 2 and 10 above, respectively, and in further view of Rothberg et al. (US 20150080724 A1, published March 19, 2015), hereinafter referred to as Rothberg. 
Regarding claim 3, Brueske in view of Gondo teaches all of the elements disclosed in claim 2 above.
Brueske in view of Gondo teaches the first output, the first and second multiplexers, and assigning a group for the phase discrimination in the first mode, but does not explicitly teach: 
a first register for controlling the first multiplexer; and 
a second register for controlling the second multiplexer, 
wherein as control information, information is stored in the first register in the first mode, and 
information for assigning the phasing addition units is stored in the first register in the second mode, and 
as control information, information for assigning the phase to be output from the first output port is stored in the second register in the first mode.
Whereas, Rothberg, in the same field of endeavor, teaches: 
a first register for controlling a first multiplexer (Fig. 11, register 1102 controlling multiplexer 1132); and 
a second register for controlling a second multiplexer (Fig. 11, register 1106 controlling summation circuit 1110 (multiplexer)), 
wherein as control information, information is stored in the first register in the first mode (Fig. 11; see para. 0220 – “If coded excitation is to be performed, values from register 1102 [stored information] may be fed through the multiplexer 1128 to the XOR gate 1126 [first mode].”), and 
information is stored in the first register in the second mode (Fig. 11; see para. 0220 – “Thus, the register 1102 may serve a dual purpose in providing values to set a chirp rate when a chirp is generated or to provide [stored] values to generate a binary coded excitation. When a coded excitation is to be generated, the output of multiplexer 1132 is the static value zero [second mode].”), and 
as control information, information to be output from the first output port is stored in the second register in the first mode (Fig. 11, output information of summation circuit 1110 is stored in the second register 1106). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array, as disclosed in Brueske in view of Gondo, by including registers to the array, as disclosed in Rothberg. One of ordinary skill in the art would have been motivated to make this modification in order for the waveform generator to produce different kinds of waveforms and controlling whether coded excitation is to be provided or not, as taught in Rothberg (see para. 0222). 

Regarding claim 11, Brueske in view of Gondo teaches all of the elements disclosed in claim 10 above.
	Brueske in view of Gondo teaches the output ports, the first and second multiplexers, assigning a group for the phase discrimination in the first mode, and assigning the phasing addition units in the second mode, but does not explicitly teach: 
a first register for controlling the first multiplexer; and 
a second register for controlling the second multiplexer, 
wherein as control information, information for assigning a group for the phase discrimination is stored in the first register in the first mode, and 
information for assigning the phasing addition units is stored in the first register in the second mode, and 
as control information, information for assigning the phase to be output from the output port is stored in the second register in the first mode, and 
information for assigning reception signals for the phasing addition units to be output from the output ports in the second mode.
	Whereas, Rothberg, in the same field of endeavor, teaches:
a first register for controlling the first multiplexer (Fig. 11, register 1102 controlling multiplexer 1132); and 
a second register for controlling the second multiplexer (Fig. 11, register 1106 controlling summation circuit 1110 (multiplexer)), 
wherein as control information, information is stored in the first register in the first mode (Fig. 11; see para. 0220 – “If coded excitation is to be performed, values from register 1102 [stored information] may be fed through the multiplexer 1128 to the XOR gate 1126 [first mode].”), and 
information is stored in the first register in the second mode (Fig. 11; see para. 0220 – “Thus, the register 1102 may serve a dual purpose in providing values to set a chirp rate when a chirp is generated or to provide [stored] values to generate a binary coded excitation. When a coded excitation is to be generated, the output of multiplexer 1132 is the static value zero [second mode].”), and 
as control information, information to be output from the output port is stored in the second register in the first mode (Fig. 11, output information of summation circuit 1110 is stored in the second register 1106), and 
information to be output from the output ports in the second mode (Fig. 11, output information from multiplexer 1132).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array, as disclosed in Brueske in view of Gondo, by including registers to the array, as disclosed in Rothberg. One of ordinary skill in the art would have been motivated to make this modification in order for the waveform generator to produce different kinds of waveforms and controlling whether coded excitation is to be provided or not, as taught in Rothberg (see para. 0222). 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brueske in view of Rothberg. 
Regarding claim 7, Brueske teaches all of the elements disclosed in claim 6 above.
Brueske teaches a first multiplexer and a plurality of multiplexers, the output ports, assigning a group for the phase discrimination in the first mode, and assigning reception signals for the phasing addition units in the second mode, but does not explicitly teach: 
a first register for controlling the first multiplexer; and 
a second register for controlling the second multiplexer, 
wherein as control information, information for assigning a group for the phase discrimination is stored in the first register in the first mode, and 
information for assigning the phasing addition units is stored in the first register in the second mode, and 
as control information, information for assigning the phase to be output from the output port is stored in the second register in the first mode, and 
information for assigning reception signals for the phasing addition units to be output from the output ports in the second mode.
Whereas, Rothberg, in the same field of endeavor, teaches: 
a first register for controlling a first multiplexer (Fig. 11, register 1102 controlling multiplexer 1132); and 
a second register for controlling a second multiplexer (Fig. 11, register 1106 controlling summation circuit 1110 (multiplexer)), 
wherein as control information, information is stored in the first register in the first mode (Fig. 11; see para. 0220 – “If coded excitation is to be performed, values from register 1102 [stored information] may be fed through the multiplexer 1128 to the XOR gate 1126 [first mode].”), and 
information is stored in the first register in the second mode (Fig. 11; see para. 0220 – “Thus, the register 1102 may serve a dual purpose in providing values to set a chirp rate when a chirp is generated or to provide [stored] values to generate a binary coded excitation. When a coded excitation is to be generated, the output of multiplexer 1132 is the static value zero [second mode].”), and 
as control information, information to be output from the output port is stored in the second register in the first mode (Fig. 11, output information of summation circuit 1110 is stored in the second register 1106), and 
information to be output from the output ports in the second mode (Fig. 11, output information from the summer circuit 1110 (output port)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array, as disclosed in Brueske, by including registers to the array, as disclosed in Rothberg. One of ordinary skill in the art would have been motivated to make this modification in order for the waveform generator to produce different kinds of waveforms and controlling whether coded excitation is to be provided or not, as taught in Rothberg (see para. 0222). 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brueske in view of Gondo. 
Regarding claim 8, Brueske teaches all of the elements disclosed in claim 5 above.
Brueske teaches the first and second modes, but does not explicitly teach wherein in the first mode, the number of the transducers connected to each output port is equalized under control.
Whereas, Gondo, in the same field of endeavor, teaches wherein in the first mode, the number of the transducers connected to each output port is equalized under control (Fig. 3; see col. 5, lines 27-30 – “…the wave surface memory unit 17 [output ports] includes plural pairs of memories A1, B1; A2, B2, - - - A7, B7, these pairs corresponding to respective vibrating elements [transducer elements] 2-1, 2-1,--- 2-7.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array, as disclosed in Brueske, by having the number of the transducers connected to each output port equal to each other, as disclosed in Gondo. One of ordinary skill in the art would have been motivated to make this modification in order to derive digital real and imaginary part signals stored in the memory to display B mode and Doppler image signals, as taught in Gondo (see col. 6, lines 4-15; see col. 9, lines 31-36).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hashimoto et al. (US 20180341011 A1, published November 29, 2018) discloses using a multiplexer to adjust the size of the region of interest to generate a photoacoustic image within a Doppler image. 
Freeman et al. (US 20150297183 A1, published October 22, 2015) discloses the use of three-position switches, which provides the capability to direct a signal to either of two adjacent patches, provides greater flexibility in partial beamsum formation.
Savord (US 20150241397 A1, published August 27, 2015) discloses using a controllable switch matrix that combines a plurality of differently delayed element signals to form a patch signal and produces a plurality of patch signals. 
Kim et al. (US 20150099977 A1, published April 9, 2015) discloses where the plurality of beam forming units is configured to perform analog beam forming on signals transmitted or received by the plurality of transducers included in each transducer block based on a control signal which is received from the controller, to reduce a dynamic delay range, thereby reducing a size of a delay line.
Kristoffersen et al. (US 20120095344 A1, published April 19, 2012) discloses a plurality of multiplexers connected to a plurality of transducer element groups, and where the plurality of transducer element groups are also connected to a plurality of switches. 
Savord (US 20090171213 A1, published July 2, 2009) discloses each patch of transducer elements as progressively or fully enabled or disabled. 
Takeuchi (US 20040267126 A1, published December 30, 2004) discloses each sub phase adjusting and summing circuit performing a sub phase adjusting and summing process with respect to a plurality of group receiving signals output from each sub array and outputting a sub phase adjusted and summed signal, a switching section for setting a plurality of sub arrays with respect to the plurality of transducer elements, and a control section for controlling the switching section to adaptively change a sub array shape pattern of each of the sub arrays in accordance with a beam scanning direction.
Smith et al. (US 6241675 B1, published June 5, 2001) discloses input registers temporarily storing receiving signals, then providing the signals to either the RF sum processing kernels or the spectral processor via a switch. 
Fukukita (US 20070016052 A1, published January 18, 2007) discloses sub-arrays connected to intra-group processors, and a switch allowing the selection of the transducer elements of each sub-array for each processor. 
Ohtake et al. (US 20060241464 A1, published October 26, 2006) discloses an ultrasound diagnostic apparatus having a continuous wave Doppler mode, and where the line switching circuit changes the transmitting and receiving aperture pattern. 
Phelps (US 20050243812 A1, published November 3, 2005) discloses an ultrasound imaging system where different relative delays or different relative phases are applied to the signals within each group of transducer elements, and the receive beam former applies relative to the delays or phase shifts and apodization for focusing the partially beam formed signals.
Takeuchi (US 20040267135 A1, published December 30, 2004) discloses an apparatus where the receiving signal is temporarily stored in the corresponding FIFO memory 50 and is read out and supplied to the adder 52 at suitable timing for phase adjusting.
Okada et al. (US 5351690 A, published October 3, 1994) discloses an ultrasonic diagnostic apparatus that includes a channel selector, a channel signal distributor, and a connection switch connected to two image processing circuits. 
Shimazaki (US 4528854 A, published July 16, 1985) discloses where a crosspoint switch of a phased-array receiver is capable of selecting any desired one of various delay periods of the delay line.
Savord et al. (US 6126602 A, published October 3, 2000) discloses where the intra-group transmit processors include both the shift registers and the multiplexers that are constructed and arranged to select and provide to the transmit transducer elements one of the pulses generated by the shift registers, and where the intra-group receive processor may include a multiplexer connected to the output taps and arranged to Select one of the output taps and provide an output connected to the processing channel of the receive beam former.
Wildes et al. (US 5897501 A, published April 27, 1999) discloses an ultrasound imaging system, where a multiplexer connects a beam former to a multi-row transducer array, and where the array has more electrically independent transducer elements than the beam former has channels, so as to provide dynamic selection and beam forming control of multi-row apertures.
Deitrich (US 5520186 A, published May 28, 1996) discloses a shift register for storage of the switch data and switches connected the system channel bus and transducer elements to prevent multiple elements from connection to the same system channel.
Ko et al. (US 20170071579 A1, published March 16, 2017) discloses where the second multiplexer may select one of the first and second operation modes. First input terminals of a plurality of the second multiplexers may be respectively connected to the M transducer elements of the N transducer elements which are selected according to the second operation mode based on the sparse element scheme, and second input terminals of the plurality of second multiplexers may be respectively connected to output terminals of the first multiplexer.
Hwang et al. (US 6142946 A, published November 7, 2000) discloses where each group of transducer elements are connected to a plurality of multiplexers.  
Tancrell (US 4145931 A, published March 27, 1979) discloses an imaging system that includes storing/receiving signals in/from registers and a plurality of switches for each group of signals. 
Green et al. (US 4141347 A, published February 27, 1979) discloses switching between B mode and Doppler mode via a display switch. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793